In re Stokes Oilfield Serv., Inc.; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CW95-1131; Parish of Vermilion, 15th Judicial District Court, Div. “D”, No. 95-66538.
Writ granted. The trial judge properly denied the writ of sequestration pursuant to La.Civ.Code P. art. 3501 for reasons set forth in Judge Cooks’ dissenting opinion in the court of appeal. Accordingly, the judgment *310of the court of appeal is reversed, and the judgment of the trial court is reinstated.